EXHIBIT 10.1

 

QUANEX CORPORATION
2006 OMNIBUS INCENTIVE PLAN

 

--------------------------------------------------------------------------------


 

ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION

 

 

 

 

 

1.1

Establishment

1

 

1.2

Purpose of the Plan

1

 

1.3

Duration of Plan

1

 

 

 

 

ARTICLE II

DEFINITIONS

 

 

 

 

 

2.1

Affiliate

1

 

2.2

Annual Incentive Award

1

 

2.3

Award

1

 

2.4

Award Agreement

1

 

2.5

Board

1

 

2.6

Cash-Based Award

1

 

2.7

Code

2

 

2.8

Committee

2

 

2.9

Company

2

 

2.10

Corporate Change

2

 

2.11

Director

2

 

2.12

Disability

2

 

2.13

Dividend Equivalent

2

 

2.14

Employee

2

 

2.15

Fair Market Value

2

 

2.16

Fiscal Year

2

 

2.17

Holder

2

 

2.18

Minimum Statutory Tax Withholding Obligation

2

 

2.19

Option

2

 

2.20

Option Price

2

 

2.21

Other Stock-Based Award

3

 

2.22

Performance Goals

3

 

2.23

Performance Stock Award

3

 

2.24

Performance Unit Award

3

 

2.25

Period of Restriction

3

 

2.26

Plan

3

 

2.27

Restricted Stock

3

 

2.28

Restricted Stock Award

3

 

2.29

RSU

3

 

2.30

RSU Award

3

 

2.31

SAR

3

 

2.32

Section 409A

3

 

2.33

Stock

3

 

2.34

Substantial Risk of Forfeiture

3

 

2.35

Termination of Employment

3

 

 

 

 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

 

 

 

 

3.1

Eligibility

4

 

3.2

Participation

4

 

 

 

 

ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS

 

 

 

 

 

4.1

Authority to Grant Awards

4

 

4.2

Dedicated Shares; Maximum Awards

4

 

i

--------------------------------------------------------------------------------


 

 

4.3

Non-Transferability

5

 

4.4

Requirements of Law

5

 

4.5

Changes in the Company’s Capital Structure

5

 

4.6

Election Under Section 83(b) of the Code

8

 

4.7

Forfeiture for Cause

8

 

4.8

Forfeiture Events

8

 

4.9

Award Agreements

8

 

4.10

Amendments of Award Agreements

8

 

4.11

Rights as Stockholder

8

 

4.12

Issuance of Shares of Stock

8

 

4.13

Restrictions on Stock Received

9

 

4.14

Compliance With Section 409A

9

 

 

 

 

ARTICLE V

OPTIONS

 

 

 

 

 

5.1

Authority to Grant Options

9

 

5.2

Option Agreement

9

 

5.3

Option Price

9

 

5.4

Duration of Option

9

 

5.5

Amount Exercisable

9

 

5.6

Exercise of Option

9

 

 

 

 

ARTICLE VI

STOCK APPRECIATION RIGHTS

 

 

 

 

 

6.1

Authority to Grant SAR Awards

10

 

6.2

General Terms

10

 

6.3

SAR Agreement

10

 

6.4

Term of SAR

10

 

6.5

Exercise of SAR

10

 

6.6

Payment of SAR Amount

10

 

6.7

Termination of Employment

10

 

 

 

 

ARTICLE VII

RESTRICTED STOCK AWARDS

 

 

 

 

 

7.1

Restricted Stock Awards

11

 

7.2

Restricted Stock Award Agreement

11

 

7.3

Holder’s Rights as Stockholder

11

 

 

 

 

ARTICLE VIII

RESTRICTED STOCK UNIT AWARDS

 

 

 

 

 

8.1

Authority to Grant RSU Awards

11

 

8.2

RSU Award

11

 

8.3

RSU Award Agreement

12

 

8.4

Dividend Equivalents

12

 

8.5

Form of Payment Under RSU Award

12

 

8.6

Time of Payment Under RSU Award

12

 

 

 

 

ARTICLE IX

PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS

 

 

 

 

 

9.1

Authority to Grant Performance Stock Awards and Performance Unit Awards

12

 

9.2

Performance Goals

12

 

9.3

Time of Establishment of Performance Goals

13

 

9.4

Written Agreement

13

 

9.5

Form of Payment Under Performance Unit Award

13

 

9.6

Time of Payment Under Performance Unit Award

13

 

ii

--------------------------------------------------------------------------------


 

 

9.7

Holder’s Rights as Stockholder With Respect to a Performance Stock Award

13

 

9.8

Increases Prohibited

13

 

9.9

Stockholder Approval

13

 

 

 

 

ARTICLE X

ANNUAL INCENTIVE AWARDS

 

 

 

 

 

10.1

Authority to Grant Annual Incentive Awards

13

 

10.2

Performance Goals

14

 

10.3

Time of Establishment of Performance Goals

14

 

10.4

Written Agreement

14

 

10.5

Form of Payment Under Annual Incentive Award

14

 

10.6

Time of Payment Under Annual Incentive Award

14

 

10.7

Increases Prohibited

14

 

10.8

Stockholder Approval

14

 

 

 

 

ARTICLE XI

OTHER STOCK-BASED AWARDS

 

 

 

 

 

11.1

Authority to Grant Other Stock-Based Awards

15

 

11.2

Value of Other Stock-Based Award

15

 

11.3

Payment of Other Stock-Based Award

15

 

11.4

Termination of Employment

15

 

 

 

 

ARTICLE XII

CASH-BASED AWARDS

 

 

 

 

 

12.1

Authority to Grant Cash-Based Awards

15

 

12.2

Value of Cash-Based Award

15

 

12.3

Payment of Cash-Based Award

15

 

12.4

Termination of Employment

15

 

 

 

 

ARTICLE XIII

SUBSTITUTION AWARDS

 

 

 

 

ARTICLE XIV

ADMINISTRATION

 

 

 

 

 

14.1

Awards

16

 

14.2

Authority of the Committee

16

 

14.3

Decisions Binding

16

 

14.4

No Liability

17

 

 

 

 

ARTICLE XV

AMENDMENT OR TERMINATION OF PLAN

 

 

 

 

 

15.1

Amendment, Modification, Suspension, and Termination

17

 

15.2

Awards Previously Granted

17

 

 

 

 

ARTICLE XVI

MISCELLANEOUS

 

 

 

 

 

16.1

Unfunded Plan/No Establishment of a Trust Fund

17

 

16.2

No Employment Obligation

17

 

16.3

Tax Withholding

18

 

16.4

Gender and Number

18

 

16.5

Severability

18

 

16.6

Headings

18

 

16.7

Other Compensation Plans

18

 

16.8

Other Awards

18

 

16.9

Successors

19

 

16.10

Law Limitations/Governmental Approvals

19

 

16.11

Delivery of Title

19

 

iii

--------------------------------------------------------------------------------


 

 

16.12

Inability to Obtain Authority

19

 

16.13

Investment Representations

19

 

16.14

Persons Residing Outside of the United States

19

 

16.15

Arbitration of Disputes

19

 

16.16

Governing Law

19

 

iv

--------------------------------------------------------------------------------


 

ARTICLE I

ESTABLISHMENT, PURPOSE AND DURATION

 

1.1                           Establishment. The Company hereby establishes an
incentive compensation plan, to be known as the “Quanex Corporation 2006 Omnibus
Incentive Plan,” as set forth in this document. The Plan permits the grant of
Options, SARs, Restricted Stock, RSUs, Performance Stock Awards, Performance
Unit Awards, Annual Incentive Awards, Cash-Based Awards and Other Stock-Based
Awards. The Plan shall become effective on the later of (a) the date the Plan is
approved by the Board and (b) the date the Plan is approved by the stockholders
of the Company.

 

1.2                           Purpose of the Plan. The Plan is intended to
advance the best interests of the Company, its Affiliates and its stockholders
by providing those persons who have substantial responsibility for the
management and growth of the Company and its Affiliates with additional
performance incentives and an opportunity to obtain or increase their
proprietary interest in the Company, thereby encouraging them to continue in
their employment or affiliation with the Company or its Affiliates.

 

1.3                           Duration of Plan. The Plan shall continue
indefinitely until it is terminated pursuant to Section 15.1. The applicable
provisions of the Plan will continue in effect with respect to an Award granted
under the Plan for as long as such Award remains outstanding.

 

ARTICLE II

DEFINITIONS

 

The words and phrases defined in this Article shall have the meaning set out
below throughout the Plan, unless the context in which any such word or phrase
appears reasonably requires a broader, narrower or different meaning.

 

2.1                           “Affiliate” means any corporation, partnership,
limited liability company or association, trust or other entity or organization
which, directly or indirectly, controls, is controlled by, or is under common
control with, the Company. For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (a) to vote more than
fifty percent (50%) of the securities having ordinary voting power for the
election of directors of the controlled entity or organization, or (ii) to
direct or cause the direction of the management and policies of the controlled
entity or organization, whether through the ownership of voting securities or by
contract or otherwise.

 

2.2                           “Annual Incentive Award” means an Award granted to
a Holder pursuant to Article X.

 

2.3                           “Award” means, individually or collectively, a
grant under the Plan of Options, SARs, Restricted Stock, RSUs, Performance Stock
Awards, Performance Unit Awards, Annual Incentive Awards, Other Stock-Based
Awards and Cash-Based Awards, in each case subject to the terms and provisions
of the Plan.

 

2.4                           “Award Agreement” means an agreement that sets
forth the terms and conditions applicable to an Award granted under the Plan.

 

2.5                           “Board” means the board of directors of the
Company.

 

2.6                           “Cash-Based Award” means an Award granted pursuant
to Article XII.

 

1

--------------------------------------------------------------------------------


 

2.7                           “Code” means the United States Internal Revenue
Code of 1986, as amended from time to time.

 

2.8                           “Committee” means the Compensation Committee of
the Board.

 

2.9                           “Company” means Quanex Corporation, a Delaware
corporation, or any successor (by reincorporation, merger or otherwise).

 

2.10                     “Corporate Change” shall have the meaning ascribed to
that term in Section 4.5(c).

 

2.11                     “Director” means a director of the Company who is not
an Employee.

 

2.12                     “Disability” means as determined by the Committee in
its discretion exercised in good faith, a physical or mental condition of the
Holder that would entitle him to payment of disability income payments under the
Company’s long-term disability insurance policy or plan for Employees as then in
effect; or in the event that the Holder is not covered, for whatever reason,
under the Company’s long-term disability insurance policy or plan for Employees
or in the event the Company does not maintain such a long-term disability
insurance policy, “Disability” means a permanent and total disability as defined
in section 22(e)(3) of the Code. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.

 

2.13                     “Dividend Equivalent” means a payment equivalent in
amount to dividends paid to the Company’s stockholders.

 

2.14                     “Employee” means a person employed by the Company or
any Affiliate as a common law employee.

 

2.15                     “Fair Market Value” of the Stock as of any particular
date means (1) if the Stock is traded on a stock exchange, the closing sale
price of the Stock on that date as reported on the principal securities exchange
on which the Stock is traded, or (2) if the Stock is traded in the
over-the-counter market, the average between the high bid and low asked price on
that date as reported in such over-the-counter market; provided that (a) if the
Stock is not so traded, (b) if no closing price or bid and asked prices for the
stock was so reported on that date or (c) if, in the discretion of the
Committee, another means of determining the fair market value of a share of
Stock at such date shall be necessary or advisable, the Committee may provide
for another means for determining such fair market value.

 

2.16                     “Fiscal Year” means the Company’s fiscal year.

 

2.17                     “Holder” means a person who has been granted an Award
or any person who is entitled to receive shares of Stock or cash under an Award.

 

2.18                     “Minimum Statutory Tax Withholding Obligation” means,
with respect to an Award, the amount the Company or an Affiliate is required to
withhold for federal, state and local taxes based upon the applicable minimum
statutory withholding rates required by the relevant tax authorities.

 

2.19                     “Option” means a “nonqualified stock option” to
purchase Stock granted pursuant to Article V that does not satisfy the
requirements of section 422 of the Code.

 

2.20                     “Option Price” shall have the meaning ascribed to that
term in Section 5.3.

 

2

--------------------------------------------------------------------------------


 

2.21                     “Other Stock-Based Award” means an equity-based or
equity-related Award not otherwise described by the terms and provisions of the
Plan that is granted pursuant to Article XI.

 

2.22                     “Performance Goals” means one or more of the criteria
described in Section 9.2 on which the performance goals applicable to an Award
are based.

 

2.23                     “Performance Stock Award” means an Award designated as
a performance stock award granted to a Holder pursuant to Article IX.

 

2.24                     “Performance Unit Award” means an Award designated as a
performance unit award granted to a Holder pursuant to Article IX.

 

2.25                     “Period of Restriction” means the period during which
Restricted Stock is subject to a substantial risk of forfeiture (based on the
passage of time, the achievement of performance goals, or upon the occurrence of
other events as determined by the Committee, in its discretion), as provided in
Article VII.

 

2.26                     “Plan” means the Quanex Corporation 2006 Omnibus
Incentive Plan, as set forth in this document as it may be amended from time to
time.

 

2.27                     “Restricted Stock” means shares of restricted Stock
issued or granted under the Plan pursuant to Article VII.

 

2.28                     “Restricted Stock Award” means an authorization by the
Committee to issue or transfer Restricted Stock to a Holder.

 

2.29                     “RSU” means a restricted stock unit credited to a
Holder’s ledger account maintained by the Company pursuant to Article VIII.

 

2.30                     “RSU Award” means an Award granted pursuant to
Article VIII.

 

2.31                     “SAR” means a stock appreciation right granted under
the Plan pursuant to Article VI.

 

2.32                     “Section 409A” means section 409A of the Code and
Department of Treasury rules and regulations issued thereunder.

 

2.33                     “Stock” means the common stock of the Company, $0.50
par value per share (or such other par value as may be designated by act of the
Company’s stockholders). In addition, for purposes of the Plan and the Awards,
the term Stock shall also be deemed to include any rights to purchase (“Rights”)
the Series A Junior Participating Preferred Stock of the Company that may then
be trading together with the Stock as provided in the Rights Agreement between
the Company and Wells Fargo Bank, N.A. relating to the Rights.

 

2.34                     “Substantial Risk of Forfeiture” shall have the meaning
ascribed to that term in section 409A of the Code and Department of Treasury
guidance issued thereunder.

 

2.35                     “Termination of Employment” means the termination of
the Award recipient’s employment relationship with the Company and all
Affiliates.

 

3

--------------------------------------------------------------------------------


 

ARTICLE III

ELIGIBILITY AND PARTICIPATION

 

3.1                           Eligibility. The persons who are eligible to
receive Awards under the Plan other than Annual Incentive Awards are key
Employees and Directors. The persons who are eligible to receive Annual
Incentive Awards under the Plan are key executive Employees who, by the nature
and scope of their positions, regularly directly make or influence policy
decisions which significantly impact the overall results or success of the
Company.

 

3.2                           Participation. Subject to the terms and provisions
of the Plan, the Committee may, from time to time, select the Employees and
Directors to whom Awards shall be granted and shall determine the nature and
amount of each Award.

 

ARTICLE IV

GENERAL PROVISIONS RELATING TO AWARDS

 

4.1                           Authority to Grant Awards. The Committee may grant
Awards to those key Employees and Directors as the Committee shall from time to
time determine, under the terms and conditions of the Plan. Subject only to any
applicable limitations set out in the Plan, the number of shares of Stock or
other value to be covered by any Award to be granted under the Plan shall be as
determined by the Committee in its sole discretion.

 

4.2                           Dedicated Shares; Maximum Awards. The aggregate
number of shares of Stock with respect to which Awards may be granted under the
Plan is 1,750,000. The aggregate number of shares of Stock with respect to which
full value awards (such as Restricted Stock Awards and Performance Stock Awards)
may be granted under the Plan is 875,000. The maximum number of shares of Stock
with respect to which Options may be granted to an Employee during a Fiscal Year
is 200,000. The maximum number of shares of Stock with respect to which
Performance Stock Awards may be granted to an Employee during a Fiscal Year is
100,000. The maximum number of shares of Stock with respect to which Performance
Unit Awards payable in Stock may be granted to an Employee during a Fiscal Year
is 100,000. The maximum value of cash with respect to which Performance Unit
Awards payable in cash may be granted to an Employee during a Fiscal Year,
determined as of the dates of Grants of the Performance Unit Awards, is
$2,000,000. The maximum amount that may be paid to an Employee under Annual
Incentive Award(s) granted to an Employee during a Fiscal Year is $2,000,000.
The maximum number of shares with respect to which SARs may be granted to an
Employee during a Fiscal Year is 200,000. Each of the foregoing numerical limits
stated in this Section 4.2 shall be subject to adjustment in accordance with the
provisions of Section 4.5. The number of shares of Stock stated in this
Section 4.2 shall also be increased by such number of shares of Stock as become
subject to substitute Awards granted pursuant to Article XIII; provided,
however, that such increase shall be conditioned upon the approval of the
stockholders of the Company to the extent stockholder approval is required by
law or applicable stock exchange rules. If shares of Stock are withheld from
payment of an Award to satisfy tax obligations with respect to the Award, such
shares of Stock will count against the aggregate number of shares of Stock with
respect to which Awards may be granted under the Plan. If shares of Stock are
tendered in payment of an Option Price of an Option, such shares of Stock will
not be added to the aggregate number of shares of Stock with respect to which
Awards may be granted under the Plan. To the extent that any outstanding Award
is forfeited or cancelled for any reason or is settled in cash in lieu of shares
of Stock, the shares of Stock allocable to such portion of the Award may again
be subject to an Award granted under the Plan. When a SAR is settled in shares
of Stock, the number of shares of Stock subject to the SAR under the SAR Award
Agreement will be counted against the aggregate number of

 

4

--------------------------------------------------------------------------------


 

shares of Stock with respect to which Awards may be granted under the Plan as
one share for every share subject to the SAR, regardless of the number of shares
used to settle the SAR upon exercise.

 

4.3                           Non-Transferability. Except as specified in the
applicable Award Agreements or in domestic relations court orders, an Award
shall not be transferable by the Holder other than by will or under the laws of
descent and distribution, and shall be exercisable, during the Holder’s
lifetime, only by him or her. Any attempted assignment of an Award in violation
of this Section 4.3 shall be null and void. In the discretion of the Committee,
any attempt to transfer an Award other than under the terms of the Plan and the
applicable Award Agreement may terminate the Award.

 

4.4                           Requirements of Law. The Company shall not be
required to sell or issue any shares of Stock under any Award if issuing those
shares of Stock would constitute or result in a violation by the Holder or the
Company of any provision of any law, statute or regulation of any governmental
authority. Specifically, in connection with any applicable statute or regulation
relating to the registration of securities, upon exercise of any Option or
pursuant to any other Award, the Company shall not be required to issue any
shares of Stock unless the Committee has received evidence satisfactory to it to
the effect that the Holder will not transfer the shares of Stock except in
accordance with applicable law, including receipt of an opinion of counsel
satisfactory to the Company to the effect that any proposed transfer complies
with applicable law. The determination by the Committee on this matter shall be
final, binding and conclusive. The Company may, but shall in no event be
obligated to, register any shares of Stock covered by the Plan pursuant to
applicable securities laws of any country or any political subdivision. In the
event the shares of Stock issuable on exercise of an Option or pursuant to any
other Award are not registered, the Company may imprint on the certificate
evidencing the shares of Stock any legend that counsel for the Company considers
necessary or advisable to comply with applicable law, or, should the shares of
Stock be represented by book or electronic entry rather than a certificate, the
Company may take such steps to restrict transfer of the shares of Stock as
counsel for the Company considers necessary or advisable to comply with
applicable law. The Company shall not be obligated to take any other affirmative
action in order to cause or enable the exercise of an Option or any other Award,
or the issuance of shares of Stock pursuant thereto, to comply with any law or
regulation of any governmental authority.

 

4.5                           Changes in the Company’s Capital Structure.

 

(a)                                  The existence of outstanding Awards shall
not affect in any way the right or power of the Company or its stockholders to
make or authorize any or all adjustments, recapitalizations, reorganizations or
other changes in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of bonds, debentures, preferred or prior
preference shares ahead of or affecting the Stock or Stock rights, the
dissolution or liquidation of the Company, any sale or transfer of all or any
part of its assets or business or any other corporate act or proceeding, whether
of a similar character or otherwise.

 

(b)                                 If the Company shall effect a subdivision or
consolidation of Stock or other capital readjustment, the payment of a Stock
dividend, or other increase or reduction of the number of shares of Stock
outstanding, without receiving compensation therefor in money, services or
property, then (1) the number, class or series and per share price of Stock
subject to outstanding Options or other Awards under the Plan shall be
appropriately adjusted in such a manner as to entitle a Holder to receive upon
exercise of an Option or other Award, for the same aggregate cash consideration,
the equivalent total number and class or series of Stock the Holder would have
received had the Holder exercised his or her Option or other Award in full
immediately prior to the event requiring the adjustment, and (2) the number and
class or series of Stock then reserved to be issued under the Plan shall be
adjusted by substituting for the total number and class or series of Stock then
reserved, that number and class or series of Stock that would

 

5

--------------------------------------------------------------------------------


 

have been received by the owner of an equal number of outstanding shares of
Stock of each class or series of Stock as the result of the event requiring the
adjustment.

 

(c)                                  If while unexercised Options or other
Awards remain outstanding under the Plan (1) the Company shall not be the
surviving entity in any merger, consolidation or other reorganization (or
survives only as a subsidiary of an entity other than an entity that was
wholly-owned by the Company immediately prior to such merger, consolidation or
other reorganization), (2) the Company sells, leases or exchanges or agrees to
sell, lease or exchange all or substantially all of its assets to any other
person or entity (other than an entity wholly-owned by the Company), (3) the
Company is to be dissolved or (4) the Company is a party to any other corporate
transaction (as defined under section 424(a) of the Code and applicable
Department of Treasury regulations) that is not described in clauses (1), (2) or
(3) of this sentence (each such event is referred to herein as a “Corporate
Change”), then, except as otherwise provided in an Award Agreement or another
agreement between the Holder and the Company (provided that such exceptions
shall not apply in the case of a reincorporation merger), or as a result of the
Committee’s effectuation of one or more of the alternatives described below,
there shall be no acceleration of the time at which any Award then outstanding
may be exercised, and no later than ten days after the approval by the
stockholders of the Company of such Corporate Change, the Committee, acting in
its sole and absolute discretion without the consent or approval of any Holder,
shall act to effect one or more of the following alternatives, which may vary
among individual Holders and which may vary among Awards held by any individual
Holder (provided that, with respect to a reincorporation merger in which Holders
of the Company’s ordinary shares will receive one ordinary share of the
successor corporation for each ordinary share of the Company, none of such
alternatives shall apply and, without Committee action, each Award shall
automatically convert into a similar award of the successor corporation
exercisable for the same number of ordinary shares of the successor as the Award
was exercisable for ordinary shares of Stock of the Company):

 

(1)                                  accelerate the time at which some or all of
the Awards then outstanding may be exercised so that such Awards may be
exercised in full for a limited period of time on or before a specified date
(before or after such Corporate Change) fixed by the Committee, after which
specified date all such Awards that remain unexercised and all rights of Holders
thereunder shall terminate;

 

(2)                                  require the mandatory surrender to the
Company by all or selected Holders of some or all of the then outstanding Awards
held by such Holders (irrespective of whether such Awards are then exercisable
under the provisions of the Plan or the applicable Award Agreement evidencing
such Award) as of a date, before or after such Corporate Change, specified by
the Committee, in which event the Committee shall thereupon cancel such Award
and the Company shall pay to each such Holder an amount of cash per share equal
to the excess, if any, of the per share price offered to stockholders of the
Company in connection with such Corporate Change over the exercise prices under
such Award for such shares;

 

(3)                                  with respect to all or selected Holders,
have some or all of their then outstanding Awards (whether vested or unvested)
assumed or have a new award of a similar nature substituted for some or all of
their then outstanding Awards under the Plan (whether vested or unvested) by an
entity which is a party to the transaction resulting in such Corporate Change
and which is then employing such Holder or which is affiliated or associated
with such Holder in the same or a substantially similar manner as the Company
prior to the Corporate Change, or a parent or subsidiary of such entity,
provided that (A) such assumption or substitution is on a basis where the excess
of the aggregate fair market value of the Stock subject to the Award immediately
after the

 

6

--------------------------------------------------------------------------------


 

assumption or substitution over the aggregate exercise price of such Stock is
equal to the excess of the aggregate fair market value of all Stock subject to
the Award immediately before such assumption or substitution over the aggregate
exercise price of such Stock, and (B) the assumed rights under such existing
Award or the substituted rights under such new Award, as the case may be, will
have the same terms and conditions as the rights under the existing Award
assumed or substituted for, as the case may be;

 

(4)                                  provide that the number and class or
series of Stock covered by an Award (whether vested or unvested) theretofore
granted shall be adjusted so that such Award when exercised shall thereafter
cover the number and class or series of Stock or other securities or property
(including, without limitation, cash) to which the Holder would have been
entitled pursuant to the terms of the agreement or plan relating to such
Corporate Change if, immediately prior to such Corporate Change, the Holder had
been the holder of record of the number of shares of Stock then covered by such
Award; or

 

(5)                                  make such adjustments to Awards then
outstanding as the Committee deems appropriate to reflect such Corporate Change
(provided, however, that the Committee may determine in its sole and absolute
discretion that no such adjustment is necessary).

 

In effecting one or more of the alternatives set out in paragraphs (3), (4) or
(5) immediately above, and except as otherwise may be provided in an Award
Agreement, the Committee, in its sole and absolute discretion and without the
consent or approval of any Holder, may accelerate the time at which some or all
Awards then outstanding may be exercised.

 

(d)                                 In the event of changes in the outstanding
Stock by reason of recapitalizations, reorganizations, mergers, consolidations,
combinations, exchanges or other relevant changes in capitalization occurring
after the date of the grant of any Award and not otherwise provided for by this
Section 4.5, any outstanding Award and any Award Agreement evidencing such Award
shall be subject to adjustment by the Committee in its sole and absolute
discretion as to the number and price of Stock or other consideration subject to
such Award. In the event of any such change in the outstanding Stock, the
aggregate number of shares of Stock available under the Plan may be
appropriately adjusted by the Committee, whose determination shall be
conclusive.

 

(e)                                  After a merger of one or more corporations
into the Company or after a consolidation of the Company and one or more
corporations in which the Company shall be the surviving corporation, each
Holder shall be entitled to have his Restricted Stock appropriately adjusted
based on the manner in which the shares of Stock were adjusted under the terms
of the agreement of merger or consolidation.

 

(f)                                    The issuance by the Company of stock of
any class or series, or securities convertible into, or exchangeable for, stock
of any class or series, for cash or property, or for labor or services either
upon direct sale or upon the exercise of rights or warrants to subscribe for
them, or upon conversion or exchange of stock or obligations of the Company
convertible into, or exchangeable for, stock or other securities, shall not
affect, and no adjustment by reason of such issuance shall be made with respect
to, the number, class or series, or price of shares of Stock then subject to
outstanding Options or other Awards.

 

7

--------------------------------------------------------------------------------


 

4.6                           Election Under Section 83(b) of the Code. No
Holder shall exercise the election permitted under section 83(b) of the Code
with respect to any Award without the written approval of the Chief Financial
Officer or General Counsel of the Company. Any Holder who makes an election
under section 83(b) of the Code with respect to any Award without the written
approval of the Chief Financial Officer or General Counsel of the Company may,
in the discretion of the Committee, forfeit any or all Awards granted to him or
her under the Plan.

 

4.7                           Forfeiture for Cause. Notwithstanding any other
provision of the Plan or an Award Agreement, if the Committee finds by a
majority vote that a Holder, before or after his Termination of Employment
(a) committed fraud, embezzlement, theft, felony or an act of dishonesty in the
course of his employment by the Company or an Affiliate which conduct damaged
the Company or an Affiliate or (b) disclosed trade secrets of the Company or an
Affiliate, then as of the date the Committee makes its finding, any Awards
awarded to the Holder that have not been exercised by the Holder (including all
Awards that have not yet vested) will be forfeited to the Company. The findings
and decision of the Committee with respect to such matter, including those
regarding the acts of the Holder and the damage done to the Company, will be
final for all purposes. No decision of the Committee, however, will affect the
finality of the discharge of the individual by the Company or an Affiliate.

 

4.8                           Forfeiture Events. The Committee may specify in an
Award Agreement that the Holder’s rights, payments, and benefits with respect to
an Award shall be subject to reduction, cancellation, forfeiture, or recoupment
upon the occurrence of certain specified events, in addition to any otherwise
applicable vesting or performance conditions of an Award. Such events
may include, but shall not be limited to, Termination of Employment for cause,
termination of the Holder’s provision of services to the Company or its
Affiliates, violation of material policies of the Company and its Affiliates,
breach of noncompetition, confidentiality, or other restrictive covenants that
may apply to the Holder, or other conduct by the Holder that is detrimental to
the business or reputation of the Company and its Affiliates.

 

4.9                           Award Agreements. Each Award shall be embodied in
a written agreement that shall be subject to the terms and conditions of the
Plan. The Award Agreement shall be signed by an executive officer of the
Company, other than the Holder, on behalf of the Company, and may be signed by
the Holder to the extent required by the Committee. The Award Agreement
may specify the effect of a change in control on the Award. The Award Agreement
may contain any other provisions that the Committee in its discretion shall deem
advisable which are not inconsistent with the terms and provisions of the Plan.

 

4.10                     Amendments of Award Agreements. The terms of any
outstanding Award under the Plan may be amended from time to time by the
Committee in its discretion in any manner that it deems appropriate and that is
consistent with the terms of the Plan. However, no such amendment shall
adversely affect in a material manner any right of a Holder without his or her
written consent. Except as specified in Section 4.5(b), the Committee may not
directly or indirectly lower the exercise price of a previously granted Option
or the grant price of a previously granted SAR.

 

4.11                           Rights as Stockholder. A Holder shall not have
any rights as a stockholder with respect to Stock covered by an Option, a SAR,
an RSU, a Performance Stock Unit, or an Other Stock-Based Award until the date,
if any, such Stock is issued by the Company; and, except as otherwise provided
in Section 4.5, no adjustment for dividends, or otherwise, shall be made if the
record date therefor is prior to the date of issuance of such Stock.

 

4.12                           Issuance of Shares of Stock. Shares of Stock,
when issued, may be represented by a certificate or by book or electronic entry.

 

8

--------------------------------------------------------------------------------


 

4.13                           Restrictions on Stock Received. The Committee
may impose such conditions and/or restrictions on any shares of Stock issued
pursuant to an Award as it may deem advisable or desirable. These restrictions
may include, but shall not be limited to, a requirement that the Holder hold the
shares of Stock for a specified period of time.

 

4.14                           Compliance With Section 409A. Awards shall be
designed and operated in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A.

 

ARTICLE V

OPTIONS

 

5.1                                 Authority to Grant Options. Subject to the
terms and provisions of the Plan, the Committee, at any time, and from time to
time, may grant Options under the Plan to eligible persons in such number and
upon such terms as the Committee shall determine.

 

5.2                                 Option Agreement. Each Option grant under
the Plan shall be evidenced by an Award Agreement that shall specify (a) the
Option Price, (b) the duration of the Option, (c) the number of shares of Stock
to which the Option pertains, (d) the exercise restrictions, if any, applicable
to the Option and (e) such other provisions as the Committee shall determine
that are not inconsistent with the terms and provisions of the Plan.

 

5.3                                 Option Price. The price at which shares of
Stock may be purchased under an Option (the “Option Price”) shall not be less
than one hundred percent (100%) of the Fair Market Value of the shares of Stock
on the date the Option is granted. Subject to the limitations set forth in the
preceding sentences of this Section 5.3, the Committee shall determine the
Option Price for each grant of an Option under the Plan.

 

5.4                                 Duration of Option. An Option shall not be
exercisable after the earlier of (i) the general term of the Option specified in
the applicable Award Agreement (which shall not exceed ten years) or (ii) the
period of time specified in the applicable Award Agreement that follows the
Holder’s Termination of Employment or severance of affiliation relationship with
the Company.

 

5.5                                 Amount Exercisable. Each Option may be
exercised at the time, in the manner and subject to the conditions the Committee
specifies in the Award Agreement in its sole discretion.

 

5.6                                 Exercise of Option.

 

(a)                                  General Method of Exercise. Subject to the
terms and provisions of the Plan and the applicable Award Agreement, Options
may be exercised in whole or in part from time to time by the delivery of
written notice in the manner designated by the Committee stating (1) that the
Holder wishes to exercise such Option on the date such notice is so delivered,
(2) the number of shares of Stock with respect to which the Option is to be
exercised and (3) the address to which any certificate representing such shares
of Stock should be mailed. Except in the case of exercise by a third party
broker as provided below, in order for the notice to be effective the notice
must be accompanied by payment of the Option Price by any combination of the
following: (a) cash, certified check, bank draft or postal or express money
order for an amount equal to the Option Price under the Option, (b) an election
to make a cashless exercise through a registered broker-dealer (if approved in
advance by the Committee or an executive officer of the Company) or (c) any
other form of payment which is acceptable to the Committee.

 

(b)                                 Exercise Through Third-Party Broker. The
Committee may permit a Holder to elect to pay the Option Price and any
applicable tax withholding resulting from such exercise by authorizing a

 

9

--------------------------------------------------------------------------------


 

third-party broker to sell all or a portion of the shares of Stock acquired upon
exercise of the Option and remit to the Company a sufficient portion of the sale
proceeds to pay the Option Price and any applicable tax withholding resulting
from such exercise.

 

ARTICLE VI

STOCK APPRECIATION RIGHTS

 

6.1                                 Authority to Grant SAR Awards. Subject to
the terms and provisions of the Plan, the Committee, at any time, and from time
to time, may grant SARs under the Plan to eligible persons in such number and
upon such terms as the Committee shall determine. Subject to the terms and
conditions of the Plan, the Committee shall have complete discretion in
determining the number of SARs granted to each Holder and, consistent with the
provisions of the Plan, in determining the terms and conditions pertaining to
such SARs.

 

6.2                                 General Terms. Subject to the terms and
conditions of the Plan, a SAR granted under the Plan shall confer on the
recipient a right to receive, upon exercise thereof, an amount equal to the
excess of (a) the Fair Market Value of one share of the Stock on the date of
exercise over (b) the grant price of the SAR, which shall not be less than one
hundred percent (100%) of the Fair Market Value of one share of the Stock on the
date of grant of the SAR.

 

6.3                                 SAR Agreement. Each Award of SARs granted
under the Plan shall be evidenced by an Award Agreement that shall specify
(a) the grant price of the SAR, (b) the term of the SAR, (c) the vesting and
termination provisions of the SAR and (d) such other provisions as the Committee
shall determine that are not inconsistent with the terms and provisions of the
Plan. The Committee may impose such additional conditions or restrictions on the
exercise of any SAR as it may deem appropriate.

 

6.4                                 Term of SAR. The term of a SAR granted under
the Plan shall be determined by the Committee, in its sole discretion; provided
that no SAR shall be exercisable on or after the tenth anniversary date of its
grant.

 

6.5                                 Exercise of SAR. A SAR may be exercised upon
whatever terms and conditions the Committee, in its sole discretion, imposes.

 

6.6                                 Payment of SAR Amount. Upon the exercise of
a SAR, a Holder shall be entitled to receive payment from the Company in an
amount determined by multiplying the excess of the Fair Market Value of a share
of Stock on the date of exercise over the grant price of the SAR by the number
of shares of Stock with respect to which the SAR is exercised. At the discretion
of the Committee, the payment upon SAR exercise may be in cash, in Stock of
equivalent value, in some combination thereof or in any other manner approved by
the Committee in its sole discretion. The Committee’s determination regarding
the form of SAR payout shall be set forth in the Award Agreement pertaining to
the grant of the SAR.

 

6.7                                 Termination of Employment. Each Award
Agreement shall set forth the extent to which the Holder of a SAR shall have the
right to exercise the SAR following the Holder’s Termination of Employment. Such
provisions shall be determined in the sole discretion of the Committee, may be
included in the Award Agreement entered into with the Holder, need not be
uniform among all SARs issued pursuant to the Plan, and may reflect distinctions
based on the reasons for termination.

 

10

--------------------------------------------------------------------------------


 

ARTICLE VII

RESTRICTED STOCK AWARDS

 

7.1                                 Restricted Stock Awards. The Committee
may make Awards of Restricted Stock to eligible persons selected by it. The
amount of, the vesting and the transferability restrictions applicable to any
Restricted Stock Award shall be determined by the Committee in its sole
discretion. If the Committee imposes vesting or transferability restrictions on
a Holder’s rights with respect to Restricted Stock, the Committee may issue such
instructions to the Company’s share transfer agent in connection therewith as it
deems appropriate. The Committee may also cause the certificate for shares of
Stock issued pursuant to a Restricted Stock Award to be imprinted with any
legend which counsel for the Company considers advisable with respect to the
restrictions or, should the shares of Stock be represented by book or electronic
entry rather than a certificate, the Company may take such steps to restrict
transfer of the shares of Stock as counsel for the Company considers necessary
or advisable to comply with applicable law.

 

7.2                                 Restricted Stock Award Agreement. Each
Restricted Stock Award shall be evidenced by an Award Agreement that contains
any vesting, transferability restrictions and other provisions not inconsistent
with the Plan as the Committee may specify.

 

7.3                                 Holder’s Rights as Stockholder. Subject to
the terms and conditions of the Plan, each recipient of a Restricted Stock Award
shall have all the rights of a stockholder with respect to the shares of
Restricted Stock included in the Restricted Stock Award during the Period of
Restriction established for the Restricted Stock Award. Dividends paid with
respect to Restricted Stock in cash or property other than shares of Stock or
rights to acquire shares of Stock shall be paid to the recipient of the
Restricted Stock Award currently. Dividends paid in shares of Stock or rights to
acquire shares of Stock shall be added to and become a part of the Restricted
Stock. During the Period of Restriction, certificates representing the
Restricted Stock shall be registered in the Holder’s name and bear a restrictive
legend to the effect that ownership of such Restricted Stock, and the enjoyment
of all rights appurtenant thereto, are subject to the restrictions, terms, and
conditions provided in the Plan and the applicable Award Agreement. Such
certificates shall be deposited by the recipient with the Secretary of the
Company or such other officer of the Company as may be designated by the
Committee, together with all stock powers or other instruments of assignment,
each endorsed in blank, which will permit transfer to the Company of all or any
portion of the Restricted Stock which shall be forfeited in accordance with the
Plan and the applicable Award Agreement.

 

ARTICLE VIII

RESTRICTED STOCK UNIT AWARDS

 

8.1                                 Authority to Grant RSU Awards. Subject to
the terms and provisions of the Plan, the Committee, at any time, and from time
to time, may grant RSU Awards under the Plan to eligible persons in such amounts
and upon such terms as the Committee shall determine. The amount of, the vesting
and the transferability restrictions applicable to any RSU Award shall be
determined by the Committee in its sole discretion. The Committee shall maintain
a bookkeeping ledger account which reflects the number of RSUs credited under
the Plan for the benefit of a Holder.

 

8.2                                 RSU Award. An RSU Award shall be similar in
nature to a Restricted Stock Award except that no shares of Stock are actually
transferred to the Holder until a later date specified in the applicable Award
Agreement. Each RSU shall have a value equal to the Fair Market Value of a share
of Stock.

 

11

--------------------------------------------------------------------------------


 

8.3                                 RSU Award Agreement. Each RSU Award shall be
evidenced by an Award Agreement that contains any Substantial Risk of
Forfeiture, transferability restrictions, form and time of payment provisions
and other provisions not inconsistent with the Plan as the Committee
may specify.

 

8.4                                 Dividend Equivalents. An Award Agreement for
an RSU Award may specify that the Holder shall be entitled to the payment of
Dividend Equivalents under the Award.

 

8.5                                 Form of Payment Under RSU Award. Payment
under an RSU Award shall be made in either cash or shares of Stock as specified
in the applicable Award Agreement.

 

8.6                                 Time of Payment Under RSU Award. A Holder’s
payment under an RSU Award shall be made at such time as is specified in the
applicable Award Agreement. The Award Agreement shall specify that the payment
will be made (1) by a date that is no later than the date that is two and
one-half (2 1/2) months after the end of the Fiscal Year in which the RSU Award
payment is no longer subject to a Substantial Risk of Forfeiture or (2) at a
time that is permissible under Section 409A.

 

ARTICLE IX

PERFORMANCE STOCK AWARDS AND PERFORMANCE UNIT AWARDS

 

9.1                                 Authority to Grant Performance Stock Awards
and Performance Unit Awards. Subject to the terms and provisions of the Plan,
the Committee, at any time, and from time to time, may grant Performance Stock
Awards and Performance Unit Awards under the Plan to eligible persons in such
amounts and upon such terms as the Committee shall determine. The amount of, the
vesting and the transferability restrictions applicable to any Performance Stock
Award or Performance Unit Award shall be based upon the attainment of such
Performance Goals as the Committee may determine. If the Committee imposes
vesting or transferability restrictions on a Holder’s rights with respect to
Performance Stock or Performance Unit Awards, the Committee may issue such
instructions to the Company’s share transfer agent in connection therewith as it
deems appropriate. The Committee may also cause the certificate for shares of
Stock issued pursuant to a Performance Stock or Performance Unit Award to be
imprinted with any legend which counsel for the Company considers advisable with
respect to the restrictions or, should the shares of Stock be represented by
book or electronic entry rather than a certificate, the Company may take such
steps to restrict transfer of the shares of Stock as counsel for the Company
considers necessary or advisable to comply with applicable law.

 

9.2                                 Performance Goals. A Performance Goal must
be objective such that a third party having knowledge of the relevant facts
could determine whether the goal is met. Such a Performance Goal may be based on
one or more business criteria that apply to the Holder, one or more business
units of the Company, or the Company as a whole, with reference to one or more
of the following: earnings per share, total shareholder return, cash return on
capitalization, increased revenue, revenue ratios (per employee or per
customer), net income, stock price, market share, return on equity, return on
assets, return on capital, return on capital compared to cost of capital, return
on capital employed, return on invested capital, shareholder value, net cash
flow, operating income, earnings before interest and taxes, cash flow, cash flow
from operations, cost reductions and cost ratios (per employee or per customer).
Goals may also be based on performance relative to a peer group of companies.
Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Performance
Stock or Performance Unit Awards, it is intended that the Plan will conform with
the standards of section 162(m) of the Code and Treasury Regulations
§ 1.162-27(e)(2)(i), and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals, the Committee
must certify in

 

12

--------------------------------------------------------------------------------


 

writing that applicable Performance Goals and any of the material terms thereof
were, in fact, satisfied. Subject to the foregoing provisions, the terms,
conditions and limitations applicable to any Performance Stock or Performance
Unit Awards made pursuant to the Plan shall be determined by the Committee.

 

9.3                                 Time of Establishment of Performance Goals.
A Performance Goal for a particular Performance Stock Award or Performance Unit
Award must be established by the Committee prior to the earlier to occur of
(a) 90 days after the commencement of the period of service to which the
Performance Goal relates or (b) the lapse of 25 percent of the period of
service, and in any event while the outcome is substantially uncertain.

 

9.4                                 Written Agreement. Each Performance Stock
Award or Performance Unit Award shall be evidenced by an Award Agreement that
contains any vesting, transferability restrictions and other provisions not
inconsistent with the Plan as the Committee may specify.

 

9.5                                 Form of Payment Under Performance Unit
Award. Payment under a Performance Unit Award shall be made in cash and/or
shares of Stock as specified in the Holder’s Award Agreement.

 

9.6                                 Time of Payment Under Performance Unit
Award. A Holder’s payment under a Performance Unit Award shall be made at such
time as is specified in the applicable Award Agreement. The Award Agreement
shall specify that the payment will be made (1) by a date that is no later than
the date that is two and one-half (2 1/2) months after the end of the calendar
year in which the Performance Unit Award payment is no longer subject to a
Substantial Risk of Forfeiture or (2) at a time that is permissible under
Section 409A.

 

9.7                                 Holder’s Rights as Stockholder With Respect
to a Performance Stock Award. Subject to the terms and conditions of the Plan,
each Holder of a Performance Stock Award shall have all the rights of a
stockholder with respect to the shares of Stock issued to the Holder pursuant to
the Award during any period in which such issued shares of Stock are subject to
forfeiture and restrictions on transfer, including without limitation, the right
to vote such shares of Stock.

 

9.8                                 Increases Prohibited. None of the Committee
or the Board may increase the amount of compensation payable under a Performance
Stock or Performance Unit Award. If the time at which a Performance Stock or
Performance Unit Award will vest or be paid is accelerated for any reason, the
number of shares of Stock subject to, or the amount payable under, the
Performance Stock or Performance Unit Award shall be reduced pursuant to
Department of Treasury Regulation section 1.162-27(e)(2)(iii) to reasonably
reflect the time value of money.

 

9.9                                 Stockholder Approval. No payments of Stock
or cash will be made pursuant to this Article IX unless the stockholder approval
requirements of Department of Treasury Regulation section 1.162-27(e)(4) are
satisfied.

 

ARTICLE X

ANNUAL INCENTIVE AWARDS

 

10.1                           Authority to Grant Annual Incentive Awards.
Subject to the terms and provisions of the Plan, the Committee, at any time, and
from time to time, may grant Annual Incentive Awards under the Plan to key
executive Employees who, by the nature and scope of their positions, regularly
directly make or influence policy decisions which significantly impact the
overall results or success of the Company in such amounts and upon such terms as
the Committee shall determine. The amount of any Annual Incentive Awards shall
be based on the attainment of such Performance Goals as the Committee
may determine.

 

13

--------------------------------------------------------------------------------


 

10.2                           Performance Goals. A Performance Goal must be
objective such that a third party having knowledge of the relevant facts could
determine whether the goal is met. Such a Performance Goal may be based on one
or more business criteria that apply to the Holder, one or more business units
of the Company, or the Company as a whole, with reference to one or more of the
following:  earnings per share, total shareholder return, cash return on
capitalization, increased revenue, revenue ratios (per employee or per
customer), net income, stock price, market share, return on equity, return on
assets, return on capital, return on capital compared to cost of capital, return
on capital employed, return on invested capital, shareholder value, net cash
flow, operating income, earnings before interest and taxes, cash flow, cash flow
from operations, cost reductions and cost ratios (per employee or per customer).
Goals may also be based on performance relative to a peer group of companies.
Unless otherwise stated, such a Performance Goal need not be based upon an
increase or positive result under a particular business criterion and could
include, for example, maintaining the status quo or limiting economic losses
(measured, in each case, by reference to specific business criteria). In
interpreting Plan provisions applicable to Performance Goals and Performance
Stock or Performance Unit Awards, it is intended that the Plan will conform with
the standards of section 162(m) of the Code and Treasury Regulations
§ 1.162-27(e)(2)(i), and the Committee in establishing such goals and
interpreting the Plan shall be guided by such provisions. Prior to the payment
of any compensation based on the achievement of Performance Goals, the Committee
must certify in writing that applicable Performance Goals and any of the
material terms thereof were, in fact, satisfied. Subject to the foregoing
provisions, the terms, conditions and limitations applicable to any Annual
Incentive Awards made pursuant to the Plan shall be determined by the Committee.

 

10.3                           Time of Establishment of Performance Goals. A
Performance Goal for a particular Annual Incentive Award must be established by
the Committee prior to the earlier to occur of (a) 90 days after the
commencement of the period of service to which the Performance Goal relates or
(b) the lapse of 25 percent of the period of service, and in any event while the
outcome is substantially uncertain.

 

10.4                           Written Agreement. Each Annual Incentive Award
shall be evidenced by an Award Agreement that contains any vesting,
transferability restrictions and other provisions not inconsistent with the Plan
as the Committee may specify.

 

10.5                           Form of Payment Under Annual Incentive Award.
Payment under an Annual Incentive Award shall be made in cash.

 

10.6                           Time of Payment Under Annual Incentive Award. A
Holder’s payment under an Annual Incentive Award shall be made at such time as
is specified in the applicable Award Agreement. The Award Agreement shall
specify that the payment will be made (1) by a date that is no later than the
date that is two and one-half (2 1/2) months after the end of the calendar year
in which the Annual Incentive Award payment is no longer subject to a
Substantial Risk of Forfeiture or (2) at a time that is permissible under
Section 409A.

 

10.7                           Increases Prohibited. None of the Committee or
the Board may increase the amount of compensation payable under an Annual
Incentive Award. If the time at which an Annual Incentive Award will be paid is
accelerated for any reason, the amount payable under the Annual Incentive Award
shall be reduced pursuant to Department of Treasury Regulation
section 1.162-27(e)(2)(iii) to reasonably reflect the time value of money.

 

10.8                           Stockholder Approval. No payments of cash will be
made pursuant to this Article X unless the stockholder approval requirements of
Department of Treasury Regulation section 1.162-27(e)(4) are satisfied.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XI

OTHER STOCK-BASED AWARDS

 

11.1                           Authority to Grant Other Stock-Based Awards. The
Committee may grant to eligible persons other types of equity-based or
equity-related Awards not otherwise described by the terms and provisions of the
Plan (including the grant or offer for sale of unrestricted shares of Stock) in
such amounts and subject to such terms and conditions, as the Committee shall
determine. Such Awards may involve the transfer of actual shares of Stock to
Holders, or payment in cash or otherwise of amounts based on the value of shares
of Stock and may include, without limitation, Awards designed to comply with or
take advantage of the applicable local laws of jurisdictions other than the
United States.

 

11.2                           Value of Other Stock-Based Award. Each Other
Stock-Based Award shall be expressed in terms of shares of Stock or units based
on shares of Stock, as determined by the Committee.

 

11.3                           Payment of Other Stock-Based Award. Payment, if
any, with respect to an Other Stock-Based Award shall be made in accordance with
the terms of the Award, in cash or shares of Stock as the Committee determines.

 

11.4                           Termination of Employment. The Committee shall
determine the extent to which a Holder’s rights with respect to Other
Stock-Based Awards shall be affected by the Holder’s Termination of Employment.
Such provisions shall be determined in the sole discretion of the Committee and
need not be uniform among all Other Stock-Based Awards issued pursuant to the
Plan

 

ARTICLE XII

CASH-BASED AWARDS

 

12.1                           Authority to Grant Cash-Based Awards. Subject to
the terms and provisions of the Plan, the Committee, at any time, and from time
to time, may grant Cash-Based Awards under the Plan to eligible persons in such
amounts and upon such terms as the Committee shall determine.

 

12.2                           Value of Cash-Based Award. Each Cash-Based Award
shall specify a payment amount or payment range as determined by the Committee.

 

12.3                           Payment of Cash-Based Award. Payment, if any,
with respect to a Cash-Based Award shall be made in accordance with the terms of
the Award, in cash.

 

12.4                           Termination of Employment. The Committee shall
determine the extent to which a Holder’s rights with respect to Cash-Based
Awards shall be affected by the Holder’s Termination of Employment. Such
provisions shall be determined in the sole discretion of the Committee and need
not be uniform among all Cash-Based Awards issued pursuant to the Plan.

 

ARTICLE XIII

SUBSTITUTION AWARDS

 

Awards may be granted under the Plan from time to time in substitution for stock
options and other awards held by employees of other entities who are about to
become Employees, or whose employer is about to become an Affiliate as the
result of a merger or consolidation of the Company with another corporation, or
the

 

15

--------------------------------------------------------------------------------


 

acquisition by the Company of substantially all the assets of another
corporation, or the acquisition by the Company of at least fifty percent (50%)
of the issued and outstanding stock of another corporation as the result of
which such other corporation will become a subsidiary of the Company. The terms
and conditions of the substitute Awards so granted may vary from the terms and
conditions set forth in the Plan to such extent as the Board at the time of
grant may deem appropriate to conform, in whole or in part, to the provisions of
the Award in substitution for which they are granted.

 

ARTICLE XIV

ADMINISTRATION

 

14.1                           Awards. The Plan shall be administered by the
Committee or, in the absence of the Committee, the Plan shall be administered by
the Board. The members of the Committee shall serve at the discretion of the
Board. The Committee shall have full and exclusive power and authority to
administer the Plan and to take all actions that the Plan expressly contemplates
or are necessary or appropriate in connection with the administration of the
Plan with respect to Awards granted under the Plan.

 

14.2                           Authority of the Committee. The Committee shall
have full and exclusive power to interpret and apply the terms and provisions of
the Plan and Awards made under the Plan, and to adopt such rules, regulations
and guidelines for implementing the Plan as the Committee may deem necessary or
proper, all of which powers shall be exercised in the best interests of the
Company and in keeping with the objectives of the Plan. A majority of the
members of the Committee shall constitute a quorum for the transaction of
business, and the vote of a majority of those members present at any meeting
shall decide any question brought before that meeting. Any decision or
determination reduced to writing and signed by a majority of the members shall
be as effective as if it had been made by a majority vote at a meeting properly
called and held. All questions of interpretation and application of the Plan, or
as to Awards granted under the Plan, shall be subject to the determination,
which shall be final and binding, of a majority of the whole Committee. No
member of the Committee shall be liable for any act or omission of any other
member of the Committee or for any act or omission on his own part, including
but not limited to the exercise of any power or discretion given to him under
the Plan, except those resulting from his own gross negligence or willful
misconduct. In carrying out its authority under the Plan, the Committee shall
have full and final authority and discretion, including but not limited to the
following rights, powers and authorities to (a) determine the persons to whom
and the time or times at which Awards will be made; (b) determine the number and
exercise price of shares of Stock covered in each Award subject to the terms and
provisions of the Plan; (c) determine the terms, provisions and conditions of
each Award, which need not be identical and need not match the default terms set
forth in the Plan; (d) accelerate the time at which any outstanding Award will
vest; (e) prescribe, amend and rescind rules and regulations relating to
administration of the Plan; and (f) make all other determinations and take all
other actions deemed necessary, appropriate or advisable for the proper
administration of the Plan.

 

The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan or in any Award to a Holder in the manner and to the
extent the Committee deems necessary or desirable to further the Plan’s
objectives. Further, the Committee shall make all other determinations that
may be necessary or advisable for the administration of the Plan. As permitted
by law and the terms and provisions of the Plan, the Committee may delegate its
authority as identified in this Section 14.2. The Committee may employ
attorneys, consultants, accountants, agents, and other persons, any of whom
may be an Employee, and the Committee, the Company, and its officers and Board
shall be entitled to rely upon the advice, opinions, or valuations of any such
persons.

 

14.3                           Decisions Binding. All determinations and
decisions made by the Committee or the Board, as the case may be, pursuant to
the provisions of the Plan and all related orders and resolutions of the
Committee or

 

16

--------------------------------------------------------------------------------


 

the Board, as the case may be, shall be final, conclusive and binding on all
persons, including the Company, its stockholders, Holders and the estates and
beneficiaries of Holders.

 

14.4                           No Liability. Under no circumstances shall the
Company, the Board or the Committee incur liability for any indirect,
incidental, consequential or special damages (including lost profits) of any
form incurred by any person, whether or not foreseeable and regardless of the
form of the act in which such a claim may be brought, with respect to the Plan
or the Company’s, the Committee’s or the Board’s roles in connection with the
Plan.

 

ARTICLE XV

AMENDMENT OR TERMINATION OF PLAN

 

15.1                           Amendment, Modification, Suspension, and
Termination. Subject to Section 15.2, the Committee may, at any time and from
time to time, alter, amend, modify, suspend, or terminate the Plan and any Award
Agreement in whole or in part; provided, however, that, without the prior
approval of the Company’s stockholders and except as provided in Section 4.5,
the Committee shall not directly or indirectly lower the Option Price of a
previously granted Option, and no amendment of the Plan shall be made without
stockholder approval if stockholder approval is required by applicable law or
stock exchange rules.

 

15.2                           Awards Previously Granted. Notwithstanding any
other provision of the Plan to the contrary, no termination, amendment,
suspension, or modification of the Plan or an Award Agreement shall adversely
affect in any material way any Award previously granted under the Plan, without
the written consent of the Holder holding such Award.

 

ARTICLE XVI

MISCELLANEOUS

 

16.1                           Unfunded Plan/No Establishment of a Trust Fund.
Holders shall have no right, title, or interest whatsoever in or to any
investments that the Company or any of its Affiliates may make to aid in meeting
obligations under the Plan. Nothing contained in the Plan, and no action taken
pursuant to its provisions, shall create or be construed to create a trust of
any kind, or a fiduciary relationship between the Company and any Holder,
beneficiary, legal representative, or any other person. To the extent that any
person acquires a right to receive payments from the Company under the Plan,
such right shall be no greater than the right of an unsecured general creditor
of the Company. All payments to be made hereunder shall be paid from the general
funds of the Company and no special or separate fund shall be established and no
segregation of assets shall be made to assure payment of such amounts, except as
expressly set forth in the Plan. No property shall be set aside nor shall a
trust fund of any kind be established to secure the rights of any Holder under
the Plan. The Plan is not intended to be subject to the Employee Retirement
Income Security Act of 1974, as amended.

 

16.2                           No Employment Obligation. The granting of any
Award shall not constitute an employment contract, express or implied, nor
impose upon the Company or any Affiliate any obligation to employ or continue to
employ, or utilize the services of, any Holder. The right of the Company or any
Affiliate to terminate the employment of any person shall not be diminished or
affected by reason of the fact that an Award has been granted to him, and
nothing in the Plan or an Award Agreement shall interfere with or limit in any
way the right of the Company or its Affiliates to terminate any Holder’s
employment at any time or for any reason not prohibited by law.

 

17

--------------------------------------------------------------------------------


 

16.3                           Tax Withholding. The Company or any Affiliate
shall be entitled to deduct from other compensation payable to each Holder any
sums required by federal, state or local tax law to be withheld with respect to
the vesting or exercise of an Award or lapse of restrictions on an Award. In the
alternative, the Company may require the Holder (or other person validly
exercising the Award) to pay such sums for taxes directly to the Company or any
Affiliate in cash or by check within one day after the date of vesting, exercise
or lapse of restrictions. In the discretion of the Committee, and with the
consent of the Holder, the Company may reduce the number of shares of Stock
issued to the Holder upon such Holder’s exercise of an Option to satisfy the tax
withholding obligations of the Company or an Affiliate; provided that the Fair
Market Value of the shares of Stock held back shall not exceed the Company’s or
the Affiliate’s Minimum Statutory Tax Withholding Obligation. The Committee may,
in its discretion, permit a Holder to satisfy any Minimum Statutory Tax
Withholding Obligation arising upon the vesting of an Award by delivering to the
Holder a reduced number of shares of Stock in the manner specified herein. If
permitted by the Committee and acceptable to the Holder, at the time of vesting
of shares under the Award, the Company shall (a) calculate the amount of the
Company’s or an Affiliate’s Minimum Statutory Tax Withholding Obligation on the
assumption that all such shares of Stock vested under the Award are made
available for delivery, (b) reduce the number of such shares of Stock made
available for delivery so that the Fair Market Value of the shares of Stock
withheld on the vesting date approximates the Company’s or an Affiliate’s
Minimum Statutory Tax Withholding Obligation and (c) in lieu of the withheld
shares of Stock, remit cash to the United States Treasury and/or other
applicable governmental authorities, on behalf of the Holder, in the amount of
the Minimum Statutory Tax Withholding Obligation. The Company shall withhold
only whole shares of Stock to satisfy its Minimum Statutory Tax Withholding
Obligation. Where the Fair Market Value of the withheld shares of Stock does not
equal the amount of the Minimum Statutory Tax Withholding Obligation, the
Company shall withhold shares of Stock with a Fair Market Value slightly less
than the amount of the Minimum Statutory Tax Withholding Obligation and the
Holder must satisfy the remaining minimum withholding obligation in some other
manner permitted under this Section 16.3. The withheld shares of Stock not made
available for delivery by the Company shall be retained as treasury shares or
will be cancelled and the Holder’s right, title and interest in such shares of
Stock shall terminate. The Company shall have no obligation upon vesting or
exercise of any Award or lapse of restrictions on an Award until the Company or
an Affiliate has received payment sufficient to cover the Minimum Statutory Tax
Withholding Obligation with respect to that vesting, exercise or lapse of
restrictions. Neither the Company nor any Affiliate shall be obligated to advise
a Holder of the existence of the tax or the amount which it will be required to
withhold.

 

16.4                           Gender and Number. If the context requires, words
of one gender when used in the Plan shall include the other and words used in
the singular or plural shall include the other.

 

16.5                           Severability. In the event any provision of the
Plan shall be held illegal or invalid for any reason, the illegality or
invalidity shall not affect the remaining parts of the Plan, and the Plan shall
be construed and enforced as if the illegal or invalid provision had not been
included.

 

16.6                           Headings. Headings of Articles and Sections are
included for convenience of reference only and do not constitute part of the
Plan and shall not be used in construing the terms and provisions of the Plan.

 

16.7                           Other Compensation Plans. The adoption of the
Plan shall not affect any other option, incentive or other compensation or
benefit plans in effect for the Company or any Affiliate, nor shall the Plan
preclude the Company from establishing any other forms of incentive compensation
arrangements for Employees or Directors.

 

16.8                           Other Awards. The grant of an Award shall not
confer upon the Holder the right to receive any future or other Awards under the
Plan, whether or not Awards may be granted to similarly situated Holders, or the
right to receive future Awards upon the same terms or conditions as previously
granted.

 

18

--------------------------------------------------------------------------------


 

16.9                           Successors. All obligations of the Company under
the Plan with respect to Awards granted hereunder shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise, of all or
substantially all of the business and/or assets of the Company.

 

16.10                     Law Limitations/Governmental Approvals. The granting
of Awards and the issuance of shares of Stock under the Plan shall be subject to
all applicable laws, rules, and regulations, and to such approvals by any
governmental agencies or national securities exchanges as may be required.

 

16.11                     Delivery of Title. The Company shall have no
obligation to issue or deliver evidence of title for shares of Stock issued
under the Plan prior to (a)obtaining any approvals from governmental agencies
that the Company determines are necessary or advisable; and (b)completion of any
registration or other qualification of the Stock under any applicable national
or foreign law or ruling of any governmental body that the Company determines to
be necessary or advisable.

 

16.12                     Inability to Obtain Authority. The inability of the
Company to obtain authority from any regulatory body having jurisdiction, which
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance and sale of any shares of Stock hereunder, shall relieve the Company of
any liability in respect of the failure to issue or sell such shares of Stock as
to which such requisite authority shall not have been obtained.

 

16.13                     Investment Representations. The Committee may require
any person receiving Stock pursuant to an Award under the Plan to represent and
warrant in writing that the person is acquiring the shares of Stock for
investment and without any present intention to sell or distribute such Stock.

 

16.14                     Persons Residing Outside of the United States.
Notwithstanding any provision of the Plan to the contrary, in order to comply
with the laws in other countries in which the Company or any of its Affiliates
operates or has Employees, the Committee, in its sole discretion, shall have the
power and authority to (a)determine which Affiliates shall be covered by the
Plan; (b)determine which persons employed outside the United States are eligible
to participate in the Plan; (c)amend or vary the terms and provisions of the
Plan and the terms and conditions of any Award granted to persons who reside
outside the United States; (d)establish subplans and modify exercise procedures
and other terms and procedures to the extent such actions may be necessary or
advisable — any subplans and modifications to Plan terms and procedures
established under this Section 16.14 by the Committee shall be attached to the
Plan document as Appendices; and (e)take any action, before or after an Award is
made, that it deems advisable to obtain or comply with any necessary local
government regulatory exemptions or approvals. Notwithstanding the above, the
Committee may not take any actions hereunder, and no Awards shall be granted,
that would violate the Securities Exchange Act of 1934, as amended, the Code,
any securities law or governing statute or any other applicable law.

 

16.15                     Arbitration of Disputes. Any controversy arising out
of or relating to the Plan or an Award Agreement shall be resolved by
arbitration conducted pursuant to the arbitration rules of the American
Arbitration Association. The arbitration shall be final and binding on the
parties.

 

16.16                     Governing Law. The provisions of the Plan and the
rights of all persons claiming thereunder shall be construed, administered and
governed under the laws of the State of Texas.

 

19

--------------------------------------------------------------------------------

 